Citation Nr: 1313001	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  In April 2008, the Veteran withdrew his claim of entitlement to service connection for PTSD; and in August 2008, he perfected his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

Most recently, the Board remanded this claim in June 2012 for further development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In its June 2012 remand, the Board directed the RO/AMC to obtain the Veteran's outstanding VA treatment records dating from March 2007 from the Minneapolis VA Medical Center (VAMC) and associate them with the file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Review of Virtual VA indicates that such records were obtained.  

The Board also directed the RO/AMC to provide the Veteran an opportunity to identify additional private treatment records relevant to his anxiety and depression.  In July 2012, the AMC requested such from the Veteran; and in July 2012, the Veteran submitted five VA Forms 21-4142, Authorization and Consent to Release Information to VA.  Of the five forms submitted, only one form identified a private treatment provider not previously identified.  In fact, in 2007 and 2008, the RO requested the Veteran's private treatment records from the identified providers and negative responses are of record for three of the providers.  The remaining provider, Dr. Davis, did not respond to the RO's 2007 and 2008 requests.  However, Dr. Davis did respond to the AMC's 2012 request and his private treatment records were associated with the claims file in September 2012.  As to the only newly identified private treatment provider, Pharm House; the Veteran reported, in a January 2013 statement, that such records no longer existed.  

In the October 2010 VA examination report, the examiner opined that based on the Veteran's statements, VA treatment records, and the August 2007 VA examination report, the Veteran's anxiety pre-existed active service but was permanently aggravated by events during active service, including harassment by his supervisor and being held up at gunpoint.  In its June 2012 remand, the Board found that this explanation was not sufficient for decision-making purposes as it is exclusively predicated on the findings in the August 2007 VA examination report and the Veteran's statements regarding the uncorroborated incidents in service without providing a rationale and noted that the events described by the Veteran during active service had not been verified.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning and that a medical opinion is not entitled to any weight if it contains only data and conclusions).  The Board concluded that the October 2010 VA examination report merely states, in essence, that the evidence supports a finding of permanent aggravation of anxiety during service without any rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)       (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

The examiner was thus requested to submit a supplemental opinion, and render an opinion as to whether there is clear and unmistakable evidence that the Veteran's anxiety and depression pre-existed active service and whether there is clear and unmistakable evidence that anxiety and/or depression were not aggravated beyond their natural progression during active service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  The examiner was requested to consider the records of private treatment for anxiety and depression dated in 1966, prior to the Veteran's entrance into active service, a December 1991 VA treatment record reflecting that the Veteran had been depressed since November 1991 due to relationship problems, and the evidence of childhood emotional and physical abuse as shown in the VA treatment records and examination reports, the private treatment record dated in 1966, and the Veteran's statements.  The examiner was requested to consider whether the service treatment records reflect symptomatology indicative of depression or anxiety, and provide a complete rationale for the opinion stated which explains the clinical basis for the examiner's findings. 

In an opinion submitted in August 2012, the examiner reported that he reviewed the full claims file, to include VA mental health notes and prior VA examination reports.  He opined that there was clear and unmistakable evidence that the Veteran's depression and anxiety existed prior to entry into service and reasoned that private treatment records dated from March 1966 to February 1967 indicate that the Veteran underwent on-going psychotherapy for depression and anxiety related to emotional and physical abuse.  He noted that the Veteran's service treatment records included evidence of symptomatology indicative of anxiety, particularly physical manifestations of anxiety, during service, including hives, chest pain, and diffuse pain without medical diagnoses.  He opined that the Veteran's self-report of sexual harassment during active service is plausible and credible.  He opined that based on such, it is plausible that these symptoms represent physiological symptoms of anxiety during service due to harassment.

He also opined that the Veteran's anxiety and depression were not permanently aggravated beyond the natural progression by his active service.  He reasoned that while the Veteran's harassment during active service contributed to the Veteran's problems with depression and anxiety after discharge, his anxiety and depression have been largely in remission for the past five years.  The examiner cited the Veteran's self-report, past VA examination reports, VA mental health treatment records, and psychometric data.  He cited that recent VA treatment records did not indicate a significant level of anxiety or depressive symptoms, and that the Veteran had maintained a positive romantic relationship for many years, had close friends, and owned and operated his own business, without evidence of significant impairment in social or occupational functioning.  

It remains unclear how the examiner, in October 2010, offered a positive opinion, albeit without a rationale that would allow the Board to adjudicate the claim, that the Veteran's anxiety disorder was permanently aggravated by his in-service harassment and being held up at gun-point; and how the examiner, in August 2012, offered a negative opinion that the Veteran's anxiety disorder was not permanently aggravated by his in-service experiences and was largely in remission.  On remand, the examiner must clarify his opinion and explain the basis for his October 2010 positive opinion and how such changed by the time of the August 2012 supplemental opinion.  Barr, 21 Vet. App. 303, at 311.
       
Also, the August 2012 opinion was rendered without consideration of the private treatment records submitted by Dr. Davis in September 2012.  Such are positive for treatment for depression and anxiety.  Further, it is not clear to the Board if the examiner had the opportunity to review the VA treatment records dated from March 2007 to the present in Virtual VA.  Specifically, such records demonstrate the Veteran's on-going psychiatric treatment, to include group and individual counseling.  Of note is his diagnosis of anxiety, without comment as to remission, in September 2007; his treatment provider's note that the Veteran was "doing better with medication" in January 2008; at least one instance upon which his medication was increased, in February 2009; his treatment provider's note in June 2009 indicating that the Veteran was "consistently struggling;" his April 2012 complaint that his melancholy has not gone away; and his treatment provider's note in December 2012 that the Veteran was struggling more than usual and presented for medication management for depression.  On remand, the examiner is asked to submit a supplemental opinion indicating that he has reviewed both the private treatment records received in September 2012 as well as the extensive VA treatment records demonstrating psychiatric treatment dated from March 2007 to the present in Virtual VA.  Barr, 21 Vet. App. 303, at 311.

The issue is complicated by the fact that the Veteran has been diagnosed with bipolar disorder.  His VA treatment records dated since 2008 include such as a provisional or questioned diagnosis and in 2010, bipolar disorder II was recorded as a diagnosis, with comments on anxiety and depression.  On the title page herein, the Board has thus amended the Veteran's claim to reflect his bipolar disorder diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The VA examiner, requested to opine as to the Veteran's anxiety and depression, did not comment upon the Veteran's bipolar disorder and the relationship between such and service, if any.  On remand, the examiner is requested to provide an etiological opinion as to the Veteran's bipolar disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The case should be referred to the October 2010 VA examiner, the examiner who also offered the August 2012 supplemental opinion, for an additional supplemental opinion.  If that examiner is unavailable, the Veteran should be scheduled for a VA psychiatric examination to assess the nature and likely etiology of his anxiety, depression, and bipolar disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed, including the private treatment records received in September 2012 and the updated VA treatment records in Virtual VA. The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

The examiner should render an opinion as to the following:

(a) Whether the clear and unmistakable evidence shows that the Veteran's anxiety and/or depression were not permanently aggravated by active service beyond the natural progression of these disorders, specifically including consideration of his in-service harassment and being held up at gun-point and his history of post-service on-going psychiatric treatment. 

(b) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bipolar disorder was incurred in active service, or is otherwise related to active service, specifically including consideration of his in-service harassment and being held up at gun-point and his history of post-service on-going psychiatric treatment. 

In this regard, the examiner must specifically address the Board's inquiry as to the basis for the October 2010 inadequate positive opinion that the Veteran's anxiety disorder was permanently aggravated by his in-service harassment and being held up at gun-point; and his August 2012 negative opinion that the Veteran's anxiety disorder was not permanently aggravated by his in-service experiences and was largely in remission.  

The examiner must also specifically address the Board's inquiry as to the conclusion that the Veteran's depression and anxiety were largely in remission over the past five years when there is record of on-going psychiatric treatment, demonstrated in VA treatment records dated from March 2007 to the present, showing group and individual counseling and medication management.

The examiner should consider the Veteran's statements regarding his in-service symptoms and his statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The examiner must provide a complete rationale for the opinion stated which explains the clinical bases for the examiner's findings.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


